 PROB 12C                                                                               Report Date: July 14, 2021
(6/16)

                                       United States District Court                                   FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                              Jul 14, 2021
                                        Eastern District of Washington                           SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kelly Gordon Dupuis                      Case Number: 0980 2:19CR00208-SAB-1
 Address of Offender:                          Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Donald W. Molloy, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: September 2, 2016
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 60 months                Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     David Michael Herzog              Date Supervision Commenced: June 27, 2019
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: June 26, 2024


                                         PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 04/13/2021, 04/15/2021 and 06/30/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            10          Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from any unlawful use of a controlled substance. The
                        defendant shall submit to one drug test within 15 days of release from imprisonment and at
                        least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: It is alleged that Mr. Kelly Dupuis violated his conditions of
                        supervision by consuming fentanyl on or about July 6, 2021.

                        On June 27, 2019, the undersigned and Mr. Dupuis reviewed the conditions of supervision.
                        He signed his judgment acknowledging an understanding of his conditions of supervision.

                        On July 6, 2021, Mr. Dupuis was instructed to report to the U.S. Probation Office to submit
                        to urinalysis testing. The undersigned officer advised Mr. Dupuis his urine sample would
                        be tested for fentanyl, and asked if said substance would be present in his system. Mr.
                        Dupuis strongly denied that fentanyl would be present in his urine sample.
Prob12C
Re: Dupuis, Kelly Gordon
July 14, 2021
Page 2

                       Mr. Dupuis reported to the U.S. Probation Office and submitted urine sample that was sent
                       to the lab for further testing. On July 13, 2021, the lab report was received, which confirmed
                       a positive result for fentanyl.
          11           Special Condition #1: The defendant shall participate in and successfully complete a
                       program of substance abuse treatment as directed by the United States Probation Office,
                       until the defendant is released from the program by the probation officer and counselor. The
                       defendant is to pay part or all of the cost of his treatment, depending upon the defendant’s
                       ability to pay, as directed by the United States Probation Office.

                       Supporting Evidence #2: It is alleged that Mr. Dupuis is in violation of his conditions of
                       supervised release by failing to attend intensive outpatient treatment at Spokane Addiction
                       and Recovery Center (SPARC) on June 21 and 28, and July 9, 2021.

                       On June 27, 2019, the undersigned and Mr. Dupuis reviewed the conditions of supervision.
                       He signed his judgment acknowledging an understanding of his conditions of supervision.

                       On July 6, 2021, the undersigned officer received a call from staff at SPARC. Staff advised
                       Mr. Dupuis began treatment on June 21, 2021; however, he was a no show on his first day
                       of scheduled treatment. He also failed to appear for treatment on June 28, and July 9, 2021.
                       Staff indicated Mr. Dupuis appears to be only showing up on Wednesday groups. A monthly
                       report for June 2021 was later received and indicated Mr. Dupuis is not in compliance due
                       to unexcused absences. It was also reported that Mr. Dupuis needs to consistently engage
                       in treatment, schedule and attend individual sessions. Further, the report stated Mr. Dupuis
                       is at serious risk of being discharged.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      07/14/2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer
Prob12C
Re: Dupuis, Kelly Gordon
July 14, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                    7/14/2021
                                                                    Date
